DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 18, 2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 16, 18 – 24, 27 and the newly added claims 28 – 29 are pending in the instant application.
The instant claims 25 – 26 have been cancelled. The newly added claims 28 – 29 are drawn towards the method of claim 2 or 18 respectively, wherein X is S. Therefore, regarding the unity of invention and the election of species requirement as set forth in the Office action mailed on May 1, 2020, the new Group II is the instant claims 1 – 6, 18 – 24 and 28 – 29.

Information Disclosure Statement
The information disclosure statement filed on January 14, 2022 has been considered by the examiner.
Response to Applicant’s Remarks
Regarding the rejection under 35 U.S.C. 103 of the instant claims 7 – 16 as being unpatentable by Arnold, Applicant’s remarks and the Declaration under 37 C.F.R. §1.132 of Dr. 
Expanded search: Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to the full scope of the instant claims 7 – 16 and 27. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Election/Restrictions
Claims 7 – 16 and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 – 6, 18 – 24 and 28 – 29, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been conducted for the full scope of the instant claims 1 – 6, 18 – 24 and 28 – 29. No prior art was found.
	However, Applicant was contacted on January 6, 2022 and notified that the scope of the compounds of formula (I) in the instant  method of using claims are not in compliance with the scope of the allowable compounds of formula (I) in the instant claims 7 – 16 and 27. Thus, said claims are not eligible for a rejoinder unless amended to include all of the limitations of the allowable compounds of formula (I) as recited in the instant claims 7 – 16 and 27. Applicant acknowledged the issues and filed additional claim amendments on January 14, 2022 in order to address the issues. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mark Bell, on February 8, 2022.
	The amendments are as follows: 
	Claim 22, page 12 lines 7 – 8:
The phrase “The method of claim 17, wherein the 1-phenylpropanone compound …” should read as “The method of claim 18, wherein the 1-phenylpropanone compound …”.

Conclusion
Claims 1 – 16, 18 – 24 and 27 – 29 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626